Citation Nr: 0315871	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  02-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
migraine headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a left wrist 
disability.

7.  Entitlement to service connection for a right shoulder 
disability.

8.  Entitlement to an increased rating for residuals of a 
left shoulder dislocation with rotator cuff tear, currently 
evaluated as 20 percent disabling.

9.  Entitlement to an increased initial rating for 
inflammatory bowel disease, currently evaluated as 10 percent 
disabling.

10.  Entitlement to an increased initial rating for 
adjustment disorder with depressed mood, currently evaluated 
as 10 percent disabling.

11.  Entitlement to an increased initial rating for a left 
hip disability, currently evaluated as 10 percent disabling.

12.  Entitlement to an increased initial rating for a left 
knee disability, currently evaluated as 10 percent disabling.

13.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1997.

By rating decision dated in July 1998, the Regional Office 
(RO), in pertinent part, denied the veteran's claims for 
service connection for migraine headaches, bilateral hearing 
loss, tinnitus and a low back disability.  He was notified of 
this decision and of his right to appeal, but a timely appeal 
was not perfected.  Recently, the veteran has submitted 
additional evidence seeking to reopen claims for service 
connection for these disabilities.  By rating action dated in 
December 2001, the RO found that the additional evidence was 
not new and material, and his claims for service connection 
for migraine headaches, hearing loss, tinnitus and a low back 
disability remained denied.

In the December 2001 rating decision, the RO, in pertinent 
part, also denied service connection for neck, left wrist and 
right shoulder disabilities.  In addition, the RO granted 
service connection for left knee and left hip disabilities, 
an adjustment disorder and for inflammatory bowel disease.  A 
10 percent evaluation was assigned for each of these 
disabilities.  Finally, the December 2001 rating decision 
increased the evaluation assigned for the veteran's service-
connected left shoulder disability from noncompensable to 20 
percent, effective January 28, 2001, the date of his claim 
for an increased rating.  The veteran disagreed with the 
denials of service connection and with the ratings assigned 
for the service-connected disabilities at issue.  By rating 
decision dated in August 2002, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  The veteran has 
appealed each of the determinations summarized above to the 
Board of Veterans' Appeals (Board).


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to the 
VCAA, the RO notified the veteran and his representative, in 
the statements of the case issued in August and October 2002, 
of the provisions of 38 C.F.R. § 3.159 (2002).  He was not 
specifically advised what information and medical or lay 
evidence, not previously submitted, is necessary to 
substantiate his claims and which evidence, if any, the 
veteran is expected to obtain and submit, and which evidence 
will be retrieved by VA.  While nevertheless inadequate, the 
RO letter dated in July 2002, and the statements of the case, 
advised the veteran that he had up to a year from the date of 
the letter to submit evidence in support of his claim.  
However, the full one-year period has not elapsed for the 
statements of the case, and the veteran has not waived this 
period of time in which to present evidence.  See generally, 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. May 1, 2003), (holding that 38 
C.F.R. § 19.9(a)(2)(ii) (2002) was inconsistent with the 
provisions of 38 U.S.C.A. § 5103(a) and (b) (West 2002) 
because it afforded a veteran less than one year for the 
receipt of additional evidence).  As such, a remand in this 
case is required to allow the veteran the full time period to 
submit evidence in support of his claims.  

Accordingly, this case is REMANDED for the following:

The RO should take appropriate action in 
this case to comply with the notice and 
duty to assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), to include with regard 
to the one-year period for receipt of 
additional evidence.  



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




